Title: Thomas Jefferson’s Summary Comments on the Peaks of Otter, [before 2 December 1815]
From: Jefferson, Thomas
To: 


            
              before 2 Dec. 1815
            
            PEAKS OF OTTER.
            We are indebted to an obliging friend in Bedford for the following nice Geometrical calculations. We believe they were made by Mr. Jefferson, who is now at his seat in Poplar Forest.—[Lynchburg Press.]
            The height of the Peaks of Otter deemed the highest mountains (from their base) of this state, and amongst the highest in the United States, which has hitherto been a subject of uncertain conjecture, has lately been taken by geometrical operations with an excellent instrument and great care. They are found to be much short of the conjecture which has prevailed.
            The following are the particulars most worthy of notice.
            The Latitude of the sharp Peak (which is the south one) taken by a single observation made on its apex, is 37 deg. 33 min. 17 sec. North.
            By a mean of the observations, the height of the north Peak, above the surface of Otter River is—3103 1-2 feet of the south or Sharp Peak—2946 1-2 feet. Their difference of height—157 feet.
            The distance of the two summits is nearly 1 & 8-10 of a mile, but exactly 9507 3-4 feet.
            The magnetic bearing of the summit of the North from that of the South Peak is, N. 35 deg. 50 min. east—from which two deg. must be subtracted for the present variation of the needle.
            The base lines measured, the one of 2806 feet or 55-100 of a mile; the other of 6589 feet or 1 1-4 mile, were on the plains of Otter River, belonging to Christopher Clarke, Esq. and the heirs of Andrew Donald, near the mill of the latter; the former line in exact direction to the axis of the south Peak; the latter nearly parallel with the bearing of the one Peak from the other.
            The distance of the base lines measured from the points in the bases of the mountains, vertically, under their summits, was, the nearest, 19002 feet; the farthest 24523 feet or about 4 miles generally.
            Supposing the radius of the earth 3965 miles, the north Peak may be seen over a level country to the distance of sixty-two and a quarter miles; this will include the whole or a part of the counties of Amherst, Nelson, Albemarle, Fluvanna, Buckingham, Cumberland, Franklin, Bedford, Campbell, Prince Edward, Charlotte, Patrick, Henry, Pittsylvania and Halifax, and it may be seen over the summit of the Blue Ridge, in Rockbridge and Botetourt.
          